The position of the plaintiff is that the court had no jurisdiction to give temporary use of the car to the husband. Consent of course does not confer jurisdiction of a subject matter. Mansfield v. Holton, 74 N.H. 417.
It is also true that the power of the court to grant divorces and legal separations is entirely statutory. Jones v. Jones, 91 N.H. 377. See, also, Baker v. Baker, 90 N.H. 307, and Salta v. Salta, 80 N.H. 218. The statutes make no provision for a temporary allowance to be paid to the husband by the wife for his support. R. L., c. 339, ss. 14, 25. Accordingly, none can be ordered.
However, the petition alleges that the plaintiff purchased the Chrysler sedan with her personal earnings. While no answer has been filed by the defendant, it is clear from the record that on the basis of turning in the first of the three cars owned between the parties, which first car was his property, and the custom of giving his weekly earnings to his wife, he claims to be a part owner of said car at least. He joins issue with the allegations of the plaintiff concerning ownership of it. *Page 408 
"No jurisdiction can be more ample and unqualified than that of . . . [the Superior Court] in cases of injunction." Wason v. Sanborn,45 N.H. 169, 171, a petition for a temporary injunction. This case is cited on this point in Hatch v. Hillsgrove, 83 N.H. 91, 93. The Statute expressing this authority is as follows: "The court . . . may grant writs of injunction whenever the same are necessary to prevent fraud or injustice." R. L., c. 371, s. 2. In an action of divorce or legal separation, where each of the spouses on the ground of entire or partial, legal or equitable ownership claims the right to the use of an automobile formerly driven in the family, the Superior Court has jurisdiction to determine its use by injunction during the pendency of the suit according to the respective needs of the parties.
Exception overruled.
MARBLE, C. J., was absent: the others concurred.